Citation Nr: 0639193	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial rating in excess of 60 percent 
for Meniere's disease for the period from March 29, 2002 to 
November 12, 2002. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1967 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January  2003 rating decision.   

The RO has developed the issue of an earlier effective date 
for the grant of 100 percent for Meniere's disease.  However, 
the veteran filed a Notice of Disagreement to the January 
2003 rating decision granting service connection for 
Meniere's disease with an evaluation of 60 percent effective 
March 29, 2002.  He also filed a Notice of Disagreement to 
the October 2004 rating decision which increased the 
evaluation of Meniere's disease to 100 percent effective 
November 13, 2002.  Therefore, the Board finds that the issue 
is in fact an initial rating in excess of 60 percent for 
Meniere's disease for the period from March 29, 2002 to 
November 12, 2002.  

The issue of an initial rating in excess of 60 percent for 
Meniere's disease for the period from March 29, 2002 to 
November 12, 2002 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disability did not manifest in service 
or for 16 years after service discharge and the preponderance 
of the evidence is against a finding that it is related to 
service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA letters in August 2002 and March 2005.  
The RO specifically informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Analysis

The veteran asserts that he injured his low back while in 
service as a military police officer.  He contends that he 
was involved in a fight with an airman and was slammed back 
side against a fire extinguisher.   The fire extinguisher 
dislodged and hit the veteran's feet for which he was 
treated. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has a current low back disability.  The December 
2003 VA examination report noted a diagnosis of herniated 
disc with right L4-L5 radiculopathy.  The first element of a 
service-connection claim has been satisfied.    

While service medical records include a September 1970 
radiographic record of the abdomen noting "a very gentle 
levoscoliosis of the lumbar spine," there were no complaints 
or findings in service of a low back disability.  A January 
1968 record confirms that a fire extinguisher was dropped on 
the veteran's left foot; however, there was no indication of 
a back injury in that incident.  The examination at service 
discharge showed a normal spine/musculoskeletal evaluation 
and the veteran indicated that he did not have or ever had 
back trouble on the Report of Medical History.  However, the 
lack of evidence of a disability in service does not in 
itself preclude a grant of service connection.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Nevertheless, a review of the post-service 
evidence does not lead to the conclusion that the currently 
diagnosed low back disability is causally related to active 
service, for the reasons discussed below.  

Following service, the first documented treatment for a low 
back disability was a February 2002 Aurora Health Center 
record.  Another Aurora Health Center record dated in March 
2002 noted that the veteran had a history of low back pain 
for the last 15 years.  Giving the veteran the benefit of the 
doubt, this would still date the onset of the disability more 
than sixteen years after separation from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As for whether the veteran's current back disability is 
causally related to active service, there are two different 
opinions addressing this.  First, in a March 2003 letter, M. 
Krashin, D.O noted the veteran's history of injury in service 
and his current complaints.  Dr. Krashin also opined that the 
veteran's history of injury was entirely in accord with his 
(Dr. Krashin's) own experience as an army medical officer.  
Second, the December 2003 VA examination report, completed in 
conjunction with review of the claims folder and physical 
examination of the veteran, noted that it was not as likely 
as not that the veteran's current back disability was related 
to the veteran's injury in-service.  The examiner further 
opined that it was more likely that his current herniated 
disc or impingement of the root was caused by his injury 
suffered during recent years as well as due to wear and tear.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The VA examination report was based upon a through review of 
the claims folder and examination of the veteran.  Dr. 
Krashin's letter was done without indication of a review of 
the claims folder, a review of pertinent medical records, or 
a physical examination of the veteran.  Dr. Krashin merely 
recites the veteran's account of his injury and offers a 
loose correlation between service injury and current 
disability.  On the other hand, the VA examination report was 
rendered after a thorough review of the veteran's claims 
folder and an examination of the veteran.  The VA examiner 
also offered extensive reasons and bases for his opinion.  
Therefore, the Board finds the VA examination report is more 
probative than the opinion proffered by Dr. Krashin.  

While the veteran has suggested that his low back disability 
is related to service, as a lay person, his opinion on the 
etiology of a medical condition is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice letters in April 2002 and August 2002 of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As the correct evaluation is the 
subject of the present appeal, proper notice must inform the 
veteran about disability ratings and effective dates for the 
award of benefits, and must include an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).   


Accordingly, the case is REMANDED for the following action:

1.  Comply with all notification and 
development action required by law and 
regulation.  Specifically, the veteran 
must be notified of:

(a) how disability ratings and effective 
dates for the award of benefits are 
determined;

(b) the information and evidence 
necessary to substantiate the claim for 
an initial evaluation in excess of 60 
percent for Meniere's disease for the 
period from March 29, 2002 to November 
12, 2002.

(c) the information and evidence the 
veteran is responsible for providing;  

(d) the information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of a 
Federal department or agency and will 
make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency; and 

(e) the veteran must be asked to provide 
any evidence in his possession that 
pertains to his claim.  
 
2.  Upon completion of the foregoing 
development and any other development 
deemed appropriate, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


